OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth Rhoden Albaneze, Secretary and Chief Legal Officer Russell Investment Funds 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 800-787-7354 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013 to December 31, 2013 Item 1. Reports to Stockholders 2 Russell Investment Funds DECEMBER 31, 2013 FUND Multi-Style Equity Fund Aggressive Equity Fund Non-U.S. Fund Core Bond Fund Global Real Estate Securities Fund Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. These financial statements report on five of these Funds. Russell Investment Funds Annual Report December 31, 2013 Table of Contents T o Our Shareholders 3 Market Summary 4 Multi-Style Equity Fund 14 Aggressive Equity Fund 32 Non-U.S. Fund 54 Core Bond Fund 76 Global Real Estate Securities Fund Notes to Schedule of Investments Notes to Financial Highlights Notes to Financial Statements Report of Independent Registered Public Accounting Firm T ax Information Basis for Approval of Investment Advisory Contracts Shareholder Requests for Additional Information Disclosure of Information about Fund T rustees and Officers Adviso r , Money Manager and Service Providers Russell Investment Funds Copyright © Russell Investments 2014. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is a subsidiary of The Northwestern Mutual Life Insurance Company. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Indices and benchmarks are unmanaged and cannot be invested in directly. Returns represent past performance, are not a guarantee of future performance, and are not indicative of any specific investment. Index return information is provided by vendors and although deemed reliable, is not guaranteed by Russell Investments or its affiliates. Russell Investments is the owner of the trademarks, service marks, and copyrights related to its respective indexes. Performance quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To Our Shareholders Dear Shareholder, During 2013, investors endured their fair share of short-term political uncertainty here in the United States, but the equity markets continued to look beyond these events. In fact, the U.S. and world economies have generally shown consistent, stable growth thats been in line with Russells expectations. Whats more, the global equity markets enjoyed significant appreciation this past year. For example, the broad-based Russell 3000® Index returned 33.55% for the year 2013. Looking forward into 2014, we maintain modest growth expectations for the U.S. and global economies. Although we remain optimistic, we dont think its reasonable to expect double-digit gains like we saw in 2013. However, as global markets and economies continue to evolve, we will continue to invest where we believe the world is going  not where its been  to seek to improve the overall return potential of our portfolios. This means being proactive and agile in the way we allocate assets on your behalf. It also means balancing the risk and return potential of the multi-asset solutions we build and manage for investors like you. On the following pages you can gain additional insights by reviewing our Russell Investment Funds 2013 Annual Report for the fiscal year ended December 31, 2013, including portfolio management discussions and fund performance information. Thank you for the trust you have placed in our firm. All of us at Russell Investments appreciate the opportunity to help you achieve financial security. CEO, U.S Private Client Services To Our Shareholders 3 Russell Investment Funds Market Summary as of December 31, 2013 (Unaudited) U.S. Equity Markets The U.S. equity market performed very well over the fiscal year ending December 31, 2013 despite potentially encumbering macroeconomic and political news items. Broadly measured by the Russell 3000® Index, U.S. stocks returned 33.55% over the period, which is the strongest calendar year end return for the Index since 1995. The Russell 3000® Index produced positive returns in ten of the fiscal year’s twelve months, with exceptions in June and August. The fiscal year was led by small capitalization stocks as the Russell 2000® Index returned 38.82% while the Russell 1000® Index returned 33.11%. The fiscal year was also led by dynamic stocks as the Russell 1000® Dynamic™ Index returned 35.29% while the Russell 1000® Defensive™ Index returned 30.90%. Within U.S. large capitalization stocks, the Russell 1000® Growth Index returned 33.48% compared with 32.53% for the Russell 1000® Value Index. Factor analysis reveals that high yield stocks underperformed, while high beta (beta is a measure of a portfolio’s volatility and its sensitivity to the direction of the market), high growth stocks as well as those with rising earnings estimates, price momentum and positive earnings surprises outperformed. Growth stocks led the way within small cap as well with the Russell 2000® Value Index returning 34.52% in contrast to the 43.30% returned by the Russell 2000® Growth Index. Immediately before the beginning of 2013, U.S. equity investors had been dealing with concerns over the impending “fiscal cliff”, potential sequester, higher taxes and potential spending cuts in 2013. On January 1, 2013, congress partially addressed the fiscal issues and avoided the fiscal cliff for the moment. This allowed calendar year 2013 to begin with strong performance for the U.S. equity market as the Russell 3000® Index had a positive return in each of the first five months of the year. Despite the broad indexes rising, there were changes in market leadership during “risk off” times due to the Italian election, the events surrounding the Cyprus bailout, and speculation about Fed tapering of quantitative easing. When concerns about Europe increased, the Russell 1000® Defensive™ Index outperformed, and when they subsided, the Russell 1000® Dynamic™ Index outperformed. Going into the summer of 2013, one of the most notable stories was the upward movement in bond yields and broader interest rates. The continued economic recovery and rising interest rates became important factors driving investor behavior as the year progressed. A key date was May 22nd, the day U.S. Federal Reserve (“Fed”) Chairman Ben Bernanke announced that the U.S. economy was strengthening and the Fed may start to taper its policy of quantitative easing. This news caused stocks with high dividend yields to underperform because they had been used as “bond substitutes” by some investors and rising interest rates made the dividend yields less enticing on a relative basis. Real Estate Investment Trusts (“REITs”) and utilities, which had been prized by investors for their high dividend yields in a period of low interest rates and low bond yields, underperformed during the second quarter. Given the evidence of the economic improvement, most sectors traditionally deemed to be non-cyclical underperformed for the second quarter. Among such sectors, health care was the only one to outperform for the second quarter and the fiscal year. Most of the more cyclical sectors outperformed the market, but the energy sector was a negative outlier for the fiscal year. The month of May was seen as a turning point that had a significant impact on the fiscal year in terms of which market segments outperformed. During the summer of 2013, the U.S. equity market continued to rally but broad market leadership shifted strongly to growth stocks. Within U.S. large cap, growth stocks had lagged for nearly two years since the trough of the 2011 selloff. During the 3rd quarter of 2013, the Russell 1000® Growth Index beat the Russell 1000® Value Index by more than it had in any quarter of the past 4 years. 4 Market Summary Russell Investment Funds Market Summary as of December 31, 2013, continued — (Unaudited) In September, the U.S. Federal Reserve ultimately decided to push back plans to taper its quantitative easing program and markets responded positively. October began with concerns about the U.S. government not reaching agreement on a spending bill or a plan to address the “fiscal cliff.” This led to a government “shutdown,” and despite some brief volatility, the market generally took the governmental chaos in stride. With an agreement reached to push the fiscal issues into 2014, the government was “re-opened” and the market produced a positive return for October. In December, Congress passed legislation to prevent another government “shutdown” that may have occurred in early 2014 if there had been no action. However, the issue of the debt ceiling remained unresolved. The fourth quarter of 2013 ended up being very positive for U.S. equities with the Russell 3000® Index returning 10.10%. The largest capitalization stocks led for the quarter as the Russell Top 50® Mega Cap Index outperformed the Russell 3000® Index by 138 basis points, returning 11.48%. Small cap and mid-cap stocks lagged with the Russell 2000® Index returning 8.72% and the Russell Midcap® Index returning 8.39%. This was a major reversal of leadership as small and midcap stocks had led for the majority of the year. Within the Russell 1000® Index, dynamic stocks and growth stocks produced modest outperformance, but within the Russell 2000® Index, defensive stocks and value stocks outperformed. As expected in a rapidly rising market, the Russell 3000® Dynamic™ Index outperformed the Russell 3000® Defensive™ Index, but the performance of these two indexes was unusually similar, with respective returns of 10.20% and 10.00%. Non-U.S. Developed Equity Markets For the fÿÿiscal year ended December 31, 2013, the non-U.S. equity market, as measured by the Russell Developed ex-U.S. Large Cap® Index (the “Index”), was up 21.68 %. Equity prices increased to new highs during the period, despite the continued tepid global growth environment and elevated price multiples. Political forces were a large driver behind rising markets, as monetary authorities globally attempted to calm market participants and introduce expansionary polices aimed at promoting growth and investment. Most regions and countries generated positive absolute returns, although the more economically-exposed regions and those that lagged the broader market in recent years performed the best. Non-U.S. equities started the fiscal year off strong, posting a 4.7% gain in the first quarter, as measured by the Index. Results in the quarter were fairly bifurcated across regions, as Japan’s aggressive monetary plans help push Japanese equities up over 12%, while political stumbles in Europe led European equities to be up only 2.8% as measured by the Russell Developed ex-UK Index. March elections in Italy failed to secure a political majority and left the region uncertain on who would succeed Mario Monti in leading the country. Also complicating issues was Cyprus’s need for a bailout in the quarter. Although Cyprus was not the first country to need rescuing from the Troika (European Union, International Monetary Fund, and European Central Bank), it was the first country to include depositors to share some of the pain. This jolted markets as they feared this “bail-in” approach would set a precedent for other, and much larger, rescue packages. Second quarter 2013 started off much like the first quarter did; however, comments in May from U.S. Federal Reserve (the “Fed”) officials regarding a potential reduction in the Fed’s monetary stimulus program dampened market optimism towards the end of the quarter. The Index finished the period down 1.52% on what was colloquially described as “taper tantrum”. Commodities and commodity driven economies were the hardest hit during the period, with Australia down 15% and Canada down 7.7% according to the Russell Australian and Canadian Indices, respectively. Japan, Germany, and France posted some of the best relative returns in the quarter, as these countries are less reliant on U.S. monetary policy than others, while sector Market Summary 5 Russell Investment Funds Market Summary as of December 31, 2013, continued — (Unaudited) performance in the quarter was led by consumer discretionary, telecommunications, and utilities. In the third quarter, the much anticipated taper date came and went without any action from the Fed and optimism was restored to the markets. Markets bounced, as the Index gained 11.5%. Risky assets and lower quality securities were the most heavily rewarded, as banks in Spain, Italy, and France were up over 20% in the quarter, as measured by the Index. Japanese equities torrid rise slowed down, as the implementation of a value added tax increase worried investors, although gross domestic product (“GDP”) and the consumer price index (“CPI”) showed signs of elevated readings, which would be a positive for the country. The final quarter of the fiscal year continued the upward trajectory of the third quarter, as global investors shrugged off both political and economic headwinds and non-U.S. markets finished the period up 5.81% as measured by the Index. The quarter began with a multi-week U.S. government shutdown, which prompted fears of a reduction in U.S. GDP. Despite the political malaise and a brief downturn in the Index, continued signs of moderate economic growth in the global economy were received positively by markets. Continental Europe was a stand-out performer, up 8.5% as measured by the Russell Developed ex-UK Index, while Asia/Pacific ex-Japan continued its relative underperformance, posting a loss of 0.61% as measured by the Russell Asia ex-Japan Index. Japan was also a relative underperformer in the quarter, as markets remain unsure how a 2014 Japanese sales tax increase will affect the massive efforts of Prime Minister Shinzo Abe’s administration to re-inflate the Japanese economy. Over the entire fiscal year, however, Japanese equities were some of the strongest performing developed market equities in the period, up 55% in local terms and 27.5% in USD, as measured by the Russell Japan Large Cap Index. This sharp increase in equity prices came on the back of Prime Minister Abe’s three arrow approach to re-inflating the Japanese economy. The three arrows consist of monetary and fiscal stimulus, and structural reforms. Markets reacted positively to the first two arrows, making Japanese equities the best performing segment in the first three quarters of the fiscal year, while the uncertainty regarding the successful implementation of the third arrow caused a slight pause in optimism towards the end of summer. European equities also posted strong absolute returns, up 28.2% for the period, as measured by the Russell Developed Europe ex-UK Index. Europe emerged from its longest recession on record as the region posted positive growth in the second quarter of 2013. Signs of economic growth, coupled with massive corporate de-leveraging, helped European equities post some of the strongest returns since the beginning of the global financial crisis. Within the Index, the peripheral European nations were the best performers, as Spain, Italy, and Greece were all up over 20%. Despite improved optimism, not all regions benefited from the rising tide. Those markets exposed to commodity demand lagged most others. Australia returned 3.8% in the period, while Canada was up only 5.4%, as measured by the Russell Australia Large Cap Index and the Russell Canada Large Cap Index, respectively. Softening growth out of emerging markets, coupled with a shift to a consumer-led economy in China, weighed on commodity prices. Sector performance over the period largely reflected the optimism in the markets and what typifies the early stages of an economic recovery. Consumer discretionary and information technology were some of the top performing sectors, followed closely by health care and industrials. Conversely, the traditional defensive sectors struggled during the fiscal year, with utilities and consumer staples relative underperformers and the health care sector just slightly outperforming the Index. Energy and materials were the two worst performing sectors, as cyclical headwinds and negative sentiment weighed on returns. 6 Market Summary Russell Investment Funds Market Summary as of December 31, 2013, continued — (Unaudited) Emerging Markets The Russell Emerging Markets® Index Net (the “Index”) was largely flat (up 0.02%) over the fiscal year ended December 31, 2013. It was another relatively volatile period in which macroeconomic, political and policy events frequently provided direction for emerging markets equities. With an economic recovery in some developed markets underway, investors focused on a timeline for the removal of quantitative easing measures, specifically from the U.S. Federal Reserve (the “Fed”), which had been a tailwind for emerging markets in recent years. Emerging markets experienced a slightly negative first quarter of 2013 in which the Index slipped 0.7%. After a short-lived bounce at the end of 2012, brought about by the U.S.’s avoidance of the fiscal cliff and more encouraging economic data releases in China, markets retreated. A resurgence of Eurozone woes, precipitated by bailout negotiations in Cyprus, dented investor sentiment in March as many expected the outcome to set a precedent for the Eurozone and potentially negatively impact the outlook for global growth. Renewed fears over a hard-landing in China, amid speculation over monetary tightening, increased regulation of wealth management products and efforts to cool the real estate market also served to drag market performance lower. The second quarter of 2013 was more challenging as speculation regarding the timeline for the end of the “quantitative easing era” hampered emerging markets and resulted in some sizeable net capital outflows. In May, comments from Fed Chairman Bernanke led markets to the conclusion that a wind down of stimulus measures, which had helped to drive net capital inflows to the asset class in recent years, would take place in 2013. This sparked a sell off in a number of emerging markets currencies, in particular those countries with the largest current account deficits and those most closely linked to commodities. The negative sentiment was exacerbated by fears of a credit crunch scenario in China, as the People’s Bank of China tightened credit provisioning. This was in reaction to the central bank’s concerns over lending in the banking and shadow banking segments. The Index dropped 7.4% through the second quarter in U.S. dollar terms. The latter part of the fiscal year saw an extension of the high volatility in emerging markets equities and local currencies. Comments from Fed Chairman Bernanke that quantitative easing would be scaled back gradually, rather than immediately, spurred a rally in July. However, speculation that such a gradual reduction in stimulus may occur as soon as September reversed these gains. A rise in tensions over potential U.S. military strikes in Syria (which led to a spike in global oil prices) also negatively impacted select emerging markets, such as neighbouring country Turkey and those which are net oil importers such as India. The release of balance of payments data in certain countries, namely Indonesia, also hampered returns as several local currencies depreciated significantly against the U.S. dollar. However, a swift resolution to the threat of U.S. action in Syria and the Fed’s decision not to taper resulted in a strong rally for emerging markets. The political impasse in the U.S., which culminated in a government “shutdown” in October, was also a boon for the asset class as analysts forecast it may have delayed the removal of quantitative easing until 2014. When the news finally arrived in mid-December that the Fed was going to cut its quantitative easing program by $10 billion, emerging markets did not react too sharply and actually rallied into fiscal year-end. For the one year period ended December 31, 2013, Poland (+8.54%) was one of the best performing markets in emerging Europe as its economy rebounded, boosted by the central bank’s rate cutting cycle, which took interest rates to a record low of 2.5%. Policymakers acted as gross domestic product (“GDP”) growth Market Summary 7 Russell Investment Funds Market Summary as of December 31, 2013, continued — (Unaudited) for the country slowed to just 0.5% year over year in the first quarter of 2013, the lowest rate since 2009. Russia (-0.90%) slightly underperformed while Turkey (-24.87%) was the worst regional market as currency weakness, linked to increasing concerns over the country’s current account deficit, and an intensification of the unrest in neighbouring Syria negatively impacted the local market. In the last quarter of the fiscal year, the Turkish market was hampered by Fed tapering fears and a corruption scandal that engulfed Prime Minister Erdogan’s cabinet. The Czech Republic (-12.86%) lagged as the country’s economy extended the Republic’s longest ever recession. Domestic demand continued to suffer from the government’s austerity measures and the ongoing crisis in the Eurozone hit external demand, as the central bank maintained rates at 0.05%. GDP data showed that the country finally exited recession in the second quarter of 2013, the same time as the Eurozone bloc. It was a challenging year for emerging Latin American markets as a decline in global commodities prices, notably precious metals gold and silver, and currency weakness hampered a number of regional markets. Peru (-30.45%), the Index’s worst performing market, succumbed to sizeable losses as a result of the economy’s metals and mining bias. Neighbouring country Chile (-20.45%), was another laggard, with a 7.20% decline in copper prices and the outlook for higher global interest rates hampering performance. Brazil (-16.71%) also underperformed as GDP growth in Latin America’s largest economy slowed to just 0.6% quarter over quarter in the first quarter of 2013 and the central bank’s rate cutting cycle was reversed in an effort to offset above target inflation. The central bank also intervened in the currency market as it sought to prop up the real and reduce inflation. In addition the tax on financial operations on foreign investments in fixed income markets (“IOF”) was also scrapped in a further attempt to support the currency. Social unrest in June, sparked by a planned increase in bus fares, further increased negative sentiment towards the country. However, a reversal of fare rises and President Rouseff’s spending and reform pledges helped to calm the demonstrations and restore some confidence in financial markets. The central bank’s moderate success in cooling inflation, combined with a strong upside surprise in second quarter GDP growth data helped the local market recoup some losses. In the last couple of months of the fiscal year, Brazilian equities fell again as macro fundamentals remained challenging and numbers showed that GDP growth slowed to 2.2% year over year in the third quarter. The central bank hiked rates twice in the fourth quarter taking the headline rate to 10% as it continued to fight high inflation. Mexico (+1.20%) was the only regional market to finish in positive territory, boosted by the election of Enrique Peña Nieto as president with a reformist agenda. Asian markets in general performed well, with the larger Index countries of Taiwan (+11.71%), China (+10.81%) and South Korea (+4.10%) all outperforming. Despite some concern over the Chinese market, the underlying macroeconomic data remained relatively firm and GDP growth, whilst slower, remained at relatively high levels when contrasted with other developed and emerging countries and was in line with the government’s target on a year over year basis. The new government has also been proactive in managing the economy and took steps to limit property price rises in some cities. In addition, the government’s investment in industries such as telecommunications services was also a catalyst for positive returns. The market advanced further in the fourth quarter primarily boosted by a raft of reforms announced at the Third Plenary Session of the 18th Congress. South Korea performed well as GDP growth improved during the year. Efforts from policymakers to stimulate the economy appeared to be successful, in particular the central bank’s decision to cut rates to 2.5% and the government’s fiscal and monetary stimulus. Taiwan advanced with the country’s export sector recording strong acceleration in the first half of the year. Smaller Index countries Thailand (-9.45%), the Philippines (-7.09%) and Indonesia (-22.82%) came under pressure in the 8 Market Summary Russell Investment Funds Market Summary as of December 31, 2013, continued — (Unaudited) second half of the year. Thailand was hit by anti-government protests while Indonesia was acutely impacted by concerns over its burgeoning current account deficit which sparked a major sell-off in the equity market and the rupiah. India (-5.14%) also underperformed with the central bank forced to maintain higher interest rates amid high inflation and in the face of sluggish GDP growth. The rupee also came under pressure and hit an all time low against the U.S. dollar during the period, with investors increasingly concerned about the country’s twin deficit (fiscal and current account). In the last quarter of the fiscal year, however, Indian equities rebounded strongly, boosted by a 3.8% drop in the price of oil, which may be perceived as helping to reduce inflation, and a GDP reading which showed the economy had grown 4.8% year over year. At the sector level, the pro-cyclical sectors of technology (+17.68%) and consumer discretionary (+8.00%) registered some of the strongest returns. The health care sector, which advanced 14.41%, also performed strongly with Chinese bio-tech companies in particular faring well, supported by the government’s announcement that it planned to double the size of the industry as a percentage of GDP by 2015. Materials and processing (-12.64%) was the worst-performing sector, primarily due to a decline in global commodity prices linked to a slower growth outlook in China. Energy (-8.61%), financial services (-1.63%) and the traditionally more defensive utilities (-0.95%) sector also lagged. U.S./Global Fixed Income Markets For the fiscal year ended December 31, 2013, fixed income markets continued to be driven by macroeconomic factors and fiscal policy debates in Washington. Speculation surrounding the timing of the Federal Reserve’s (the “Fed”) tapering of its highly accommodative quantitative easing program was a major driver of volatility in the capital markets this year. Notably, U.S. treasury yields increased dramatically starting in the second half of the fiscal year in anticipation of a Fed tapering in September 2013. However, U.S. treasury yields sharply retracted a portion of prior increases after the Fed surprised markets by not beginning tapering in September. Three months later in December, the Fed finally announced the beginning of a modest taper to begin in January 2014, causing the 10-year U.S. treasury yields to end the year at 3.04%. Aside from the U.S. treasury market, currency and credit markets also experienced heightened volatility over Fed tapering speculations throughout the year. At the beginning of the fiscal year, Congress reassured financial markets following the previous months of uncertainty regarding the government shutdown and debt ceiling debates that began in October 2012 by passing a continuing resolution on January 1st that diverted any material consequences in the short term by raising income, payroll, and capital gains taxes, and delaying spending cuts. Similarly on January 23rd, the “No Budget, No Pay Act” was passed, allowing the Treasury to borrow money until mid-May, defusing the debt ceiling threat for several months. Beginning in February, negative announcements from the U.S. and euro zone regarding slowed economic growth supported demand for safe-haven U.S. treasuries, resulting in a relative underperformance from non-treasury sectors. On February 26th, the Italian election reached a stalemate and the vote in the general election returned a three to two vote against the austerity policy, grinding both spending cuts and tax rises to a halt. Fears that the end of these austerity measures in Italy would lengthen its recession and potentially spill over into the rest of the euro zone quickly spread market volatility to Germany, France, and the U.K. In Cyprus, an agreement with the group of euro zone finance ministers was reached in late March to help restructure its financial sector along with a €10 billion euro bailout package to escape a financial meltdown. The terms of the agreement however, imposed strict capital controls in order to prevent a run on the banks, losses on bank depositors, and mandatory downsizing of the Cypriot banking sector, costing thousands of jobs. In the U.S., on February 28th, Capitol Hill failed to Market Summary 9 Russell Investment Funds Market Summary as of December 31, 2013, continued — (Unaudited) reach a last-minute compromise before the budget sequestration deadline and the $85 billion across-the-board spending cuts went into effect on March 1st. The combined impact of both the automatic spending cuts and the downbeat European data led to a rally in U.S. treasuries in a flight to quality, with the 10-year U.S. treasury yields falling from 2.04% at the start of February to 1.87% by the end of March. In April, Bank of Japan’s new Governor, Haruhiko Kuroda, announced an open-ended quantitative easing program to inject approximately $1.4 trillion USD into the economy in less than two years to support economic activity by keeping the Japanese yen weak and boosting financial markets. As a result of the announcement, the Japanese yen fell more than 3% against the U.S. dollar and the Japanese 10-year government bond yield hit a record low of 0.44% on October 4th. Monetary policy in the U.S. remained unchanged and the Fed cited that although the housing industry and household spending data showed signs of improvement, the unemployment rate remained elevated and fiscal policy restraints were hindering economic growth. Fed Chairman Ben Bernanke even suggested that the Fed may increase purchase amounts of longer-dated U.S. treasuries and agency mortgage-backed securities within quantitative easing three (“QE3”). As a result of continued Fed easing, U.S. treasury rates fell and the yield curve flattened overall in April. From February to April 2013, the Barclays Investment Grade Corporate Index and the Barclays High Yield Corporate Index were the strongest performers, outperforming similar duration treasuries by 0.42% and 2.18%, respectively. The Barclays Tax-Exempt Municipal Bonds 1-10 Year Blend gained a total return of 0.33%, -0.23%, and 0.89% for February, March and April, respectively. Markets in May to August 2013 were dominated by announcements from the Fed, driving U.S. treasury yields higher. On May 22nd, Bernanke announced that Fed officials were considering the policy option of tapering the current quantitative easing program, despite his warning that “premature tightening of the monetary policy…carries a substantial risk of slowing or ending the economic recovery and causing inflation to fall further”. The 10-year treasury yield started May at 1.66% and rose to 2.13% by the end of the month. Bernanke further stated on June 19th that the tapering could take place later in 2013, continuing to bolster the rise in yields. The global backdrop remained negative as the European recession reached a new low, notably with the high jobless rate among youth at 24.4% for the month of April. With 19.4 million unemployed across Europe, officials in the European Commission called on European Union member states to focus on boosting competitiveness and bringing down unemployment. They loosened austerity measures on six countries, including France, in order to give them more time to meet budget deficit targets. These concerns, amidst mixed U.S. economic indicators, caused credit sectors within the Barclays U.S. Aggregate Index to post negative to modest excess returns over equivalent duration U.S. treasuries in May. Agency MBS performance was bifurcated depending on the coupon of the security. Higher coupon (4% coupon and higher) mortgages outperformed similar duration treasuries, while lower coupon (below 4% coupon) mortgages, most heavily supported by Fed quantitative easing purchases, underperformed. High yield corporate bonds, as represented by the Barclays High Yield Corporate Index, returned 0.60% excess of similar duration treasuries in May. Municipal bonds took a hit after Detroit filed for bankruptcy on July 18th, reversing some of the inflows municipal bonds had been seeing over the previous few months. July and August continued to be dominated by the Fed, despite no new release of information regarding a taper schedule other than re-emphasizing that it would depend on the economic indicators given earlier of 2.5% inflation and 6.5% unemployment. Again, higher coupon agency MBS was one of the largest outperformers of similar duration U.S. treasuries for the month of August. The 10-year U.S. treasury yield gained over 1% from May to August, having ended August at 2.78% compared to the beginning of May at 1.66%. 10 Market Summary Russell Investment Funds Market Summary as of December 31, 2013, continued — (Unaudited) A turning point in U.S. treasury yields occurred on September 18th when the Fed announced that it would not be tapering but maintaining its pace of $85 billion in monthly bond purchases. The yield on the 10-year U.S. treasury plunged 17 basis points that day following the Fed decision, partially reversing the uptrend in rates over the past four months that persisted in anticipation of a taper. The Fed’s taper decision was generally supportive of the fixed income market as a decrease in treasury yields and tightening of credit spreads support positive nominal returns. Despite a volatile year, investor demand for credit appeared to be robust as evidenced by oversubscription of Verizon’s $49 billion bond offering in September, the largest corporate bond sale to date. Heading into October, focus shifted from the Fed to Congress as they failed to enact a continuing resolution to appropriate funds for the fiscal year 2014 on October 1st. The government entered a shutdown, indefinitely furloughing approximately 800,000 federal employees. Markets reacted minimally to the government shutdown as the cause for real concern was the debt ceiling deadline on October 17th, which if not raised, would not allow the Treasury to issue any new debt. Although the Treasury would not effectively default on its debt on the 17th, the Treasury would likely default on its debt in late October to early November when the revenue inflows would be insufficient to cover the expenditures. Consequently, 1-month treasury bill yields spiked from a yield of 0.02% as of September month end to almost 0.35% on October 15th as investors demanded higher yields to compensate for default risk. The impact of default on financial markets would likely have been catastrophic, as treasuries have historically been considered by investors as risk-free. As the debt ceiling deadline approached, rates rose modestly on uncertainty over whether or not a deal would be struck in time before the 17th. The 10-year treasury yields rose to 2.75% on the 15th, just before falling back down to 2.69% on the 16th and 2.61% on the 17th as it became clear that Congress would pass a last-minute deal. On the 17th, Congress passed the Continuing Appropriations Act of 2014 ending the government shutdown and suspending the debt limit until February 7, 2014. On October 22nd, September nonfarm payroll data was released showing that the economy only added 148,000 nonfarm jobs, compared to expectations of 180,000. On news of the weak employment data, markets responded positively on expectations that the Fed will be less likely to taper when labor markets remained weak. The 10-year U.S. treasury yield fell 9 basis points to 2.51%, the lowest since July 2013, while the European periphery bond yields, notably Spain and Italy’s, fell to new lows as well, boosting demand for higher-yielding assets. The culmination of the various developments over September and October was highly supportive of risk assets. The Barclays Investment Grade Corporate Index, Barclays High Yield Corporate Index, and the Barclays Emerging Market Debt Index outperformed similar duration U.S. treasuries in October by 0.83%, 2.07%, and 1.52%, respectively. November saw the release of strong positive U.S. economic data, raising anticipation that the Fed would begin to taper the asset purchase program sooner than expected. U.S. employers added 203,000 jobs to nonfarm payrolls in November, compared to the predicted 185,000 increase, while the unemployment rate dropped to 7%, a five-year low. Consumer spending also improved as retail sales climbed the most in five months with a 0.7% gain in November, following a 0.6% gain in October. Additionally the U.S. GDP for the third quarter increased 3.6% at an annualized rate, compared to estimations of 2.8%, the strongest since the first quarter of 2012. Housing prices also rose with a 13.3% year-over-year growth for September, the biggest gain since February 2006 according to the Case-Shiller index. Following the economic data indicating stronger financial stability, the 10-year treasury yields gained 24 basis points from the beginning of November to the December Fed meeting on the 18th in anticipation of a coming taper. Treasury markets were correct in their speculation as the Fed officially announced on December 18th that it would be trimming its monthly bond purchases by $10 billion to $75 billion beginning in January 2014. Bernanke Market Summary 11 Russell Investment Funds Market Summary as of December 31, 2013, continued — (Unaudited) cited the improved outlook in the job market as a deciding factor in the modest reduction of its bond buying program. With the Fed’s strong commitment to maintain an accommodative policy and keep the federal funds rate low “well past the time that the unemployment rate declines below 6.5%, especially if projected inflation continues to run below” the Fed’s 2% target, stocks rallied, while 10-year treasuries pared losses with yields rising six basis points to 2.89% after climbing as much as nine basis points. Continuing through the rest of December following the Federal Open Market Committee meeting, the 10-year treasury yield climbed 13 basis points to 3.02%, its highest level in more than two years in anticipation of fewer bond purchases in the coming months. The strongest performers for the month of December were riskier assets, such as investment grade, high yield, and emerging markets debt. The Barclays Investment Grade Index, Barclays High Yield Corporate Index, and the Barclays Emerging Market Debt Index outperformed U.S. treasuries of similar duration by 0.92%, 1.28%, and 1.63%, respectively. U.S. 2-year interest rate swap spreads, a measure of debt market stress, narrowed to a 20-year low of 8.5% on November 26th indicating that investors were favoring riskier assets over government securities. The Barclays Tax-Exempt Municipal Bonds 1-10 Year Blend returned a total return of -0.18% in the month of December following the largest wave of withdrawals from municipal bond mutual funds since August and as yields on city and state debt hit a three-month high mid-December. Growing concerns over higher interest rates in 2014, coupled with the largest number of municipal bond issuances since 2010, helped drive yields higher. 12 Market Summary (This page intentionally left blank) Russell Investment Funds Multi-Style Equity Fund Portfolio Management Discussion and Analysis — December 31, 2013 (Unaudited) Multi-Style Equity Fund Russell 1000 ® Index *** Total Total Return Return 1 Year 32 . 92% 1 Year 33 . 11% 5 Years 18 . 30%§ 5 Years 18 . 59%§ 10 Years 7 . 27%§ 10 Years 7 . 78%§ 14 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Portfolio Management Discussion and Analysis, continued — December 31, 2013 (Unaudited) The Multi-Style Equity Fund (the “Fund”) employs a multi- However, the Fund had a benchmark relative overweight to the manager approach whereby portions of the Fund are allocated to healthcare sector, which was the one broad non-cyclical sector different money managers. Fund assets not allocated to money that outperformed for the fiscal year. As a result, sector allocation managers are managed by Russell Investment Management decisions, specifically an underweight to the utilities sector and Company (“RIMCo”), the Fund’s advisor. RIMCo may change overweight to the health care sector, were beneficial. the allocation of the Fund’s assets among money managers at any time. An exemptive order from the Securities and Exchange How did the investment strategies and techniques employed Commission (“SEC”) permits RIMCo to engage or terminate a by the Fund and its money managers affect its benchmark money manager at any time, subject to approval by the Fund’s relative performance? Board, without a shareholder vote. Pursuant to the terms of the Stock selection within the health care sector detracted, although exemptive order, the Fund is required to notify its shareholders stock selection within the financial services sector contributed within 90 days of when a money manager begins providing positively to benchmark-relative performance. As of December services. As of December 31, 2013, the Fund had seven money 31, 2013, the Fund had seven money managers. Four of the seven managers. managers outperformed their respective benchmarks for the fiscal year. What is the Fund’s investment objective? The Fund seeks to provide long term capital growth. Columbus Circle Investors (“Columbus Circle”) outperformed the Russell 1000 ® Growth Index for the fiscal year. Many of Columbus How did the Fund perform relative to its benchmark for the Circle’s portfolio exposures were rewarded, specifically tilts fiscal year ended December 31, 2013? toward stocks with high beta, high growth rates, rising earnings For the fiscal year ended December 31, 2013, the Fund gained estimates, and positive price momentum. Sector underweights to 32.92%. This is compared to the Fund’s benchmark, the Russell consumer staples and technology were beneficial. An overweight 1000 ® Index, which gained 33.11% during the same period. The to health care and stock selection within the sector (overweights to Fund’s performance includes operating expenses, whereas index Gilead Sciences, Inc and Valeant Pharmaceuticals International, returns are unmanaged and do not include expenses of any kind. Inc) contributed to positive benchmark-relative performance. For the fiscal year ended December 31, 2013, the Lipper ® Large- Sustainable Growth Advisers, LP (“Sustainable”) underperformed Cap Core Funds Average, a group of funds that Lipper considers the Russell 1000 ® Growth Index for the fiscal year. Sector to have investment strategies similar to those of the Fund, gained underweights to consumer staples and technology were beneficial. 31.65%. This result serves as a peer comparison and is expressed However, stock selection within the health care sector (an net of operating expenses. overweight to Intuitive Surgical, Inc), the consumer discretionary sector (overweights to eBay, Inc and YUM! Brands, Inc) and the RIMCo may assign a money manager a specific style or consumer staples sector (an overweight to Ambev SA) detracted capitalization benchmark other than the Fund’s index. However, from benchmark-relative performance. the Fund’s primary index remains the benchmark for the Fund and is representative of the aggregate of each money manager’s Suffolk Capital Management, LLC (“Suffolk”) outperformed benchmark index. the Russell 1000 ® Index for the fiscal year. Many of Suffolk’s portfolio exposures were rewarded, specifically tilts toward stocks How did the market conditions described in the Market with high beta, lower dividend yields, high growth rates and high Summary report affect the Fund’s performance? price momentum. An underweight to the utilities sector and an During the fiscal year, the U. S. large capitalization equity market overweight to the consumer discretionary sector were beneficial. produced substantially positive returns. Fund exposures included Stock selection within the financial services sector (an overweight benchmark-relative underweights to mega capitalization stocks to Prudential Financial, Inc) contributed to positive benchmark- and high dividend yield stocks, including real estate investment relative performance. trusts (“REITs”) and utilities. These underweights were beneficial Institutional Capital LLC (“ICAP”) underperformed the Russell to Fund performance in this market environment because the 1000 ® Value Index for the fiscal year. ICAP’s performance largest capitalization stocks and high dividend yield stocks didn’t was partially held back by an underweight to stocks with high keep up with other segments of the Russell 1000 ® Index during betas. However, an underweight to stocks with high dividend the rising market. yields was beneficial. Stock selection within the materials & With the backdrop of increased confidence in the continuation of processing sector (overweights to Barrick Gold Corporation and the economic recovery, the Fund was underweighted in most of The Mosaic Company) and stock selection within the health care the sectors that are traditionally considered to be “non-cyclical. ” Multi-Style Equity Fund 15 Russell Investment Funds Multi-Style Equity Fund Portfolio Management Discussion and Analysis, continued — December 31, 2013 (Unaudited) sector (an overweight to Baxter International, Inc) detracted from market environment of this fiscal year, low beta stocks (stocks benchmark-relative performance. with low sensitivity to market movements) produced lower returns Jacobs Levy Equity Management, Inc. (“Jacobs Levy”) than high beta stocks (stocks with high sensitivity to market outperformed the Russell 1000 ® Value Index for the fiscal movements), which was reflected in the investment returns of this year. Jacob’s underweight to stocks with high dividend yields strategy. and overweights to stocks with positive earnings surprises During the period, RIMCo used index futures contracts to were beneficial. An overweight to the technology sector and an equitize the money manager’s cash. The futures contracts underweight to the materials & processing sector were rewarded included consumer staples sector futures and this helped provide within the large cap value space. Stock selection within the exposure to a low beta, low volatility sector while exposing the financial services sector (an overweight to MetLife, Inc) was a Fund’s cash to equity-like returns. The use of these derivatives contributor to positive benchmark relative performance. provided performance in line with expectations and the decision DePrince, Race & Zollo, Inc. (“DePrince”) slightly outperformed to equitize manager cash was beneficial to Fund performance for the Russell 1000 ® Value Index during the fiscal year. DePrince’s the fiscal year. underweight to stocks with high dividend yields and overweight to stocks with high beta were beneficial. However, an underweight to stocks with high price momentum detracted. From a sector Describe any changes to the Fund’s structure or the money perspective, an underweight to utilities and an overweight to manager line-up. technology were rewarded within the large cap value space. Stock There were no changes to the money manager lineup during the selection within the materials & processing sector (overweights fiscal year. to Sealed Air Corporation and E. I. du Pont de Nemours and Money Managers as of December 31, Company) was beneficial to benchmark-relative performance. 2013 Styles Mar Vista Investment Partners, LLC (“Mar Vista”) underperformed Columbus Circle Investors Growth the Russell 1000 ® Index slightly for the fiscal year. Mar Vista’s DePrince, Race & Zollo, Inc. Value tilt toward low beta stocks detracted from benchmark-relative Suffolk Capital Management LLC Market-Oriented performance. However, an underweight to stocks with high Institutional Capital Management LLC Value Mar Vista Investment Partners, LLC Market-Oriented dividend yields was beneficial. An underweight to the utilities Sustainable Growth Advisers, LP Growth sector was also beneficial. Stock selection within the technology Jacobs Levy Equity Management, Inc. Value sector (overweights to EMC Corporation and Oracle Corporation) The views expressed in this report reflect those of the detracted. portfolio managers only through the end of the period RIMCo manages the portion of the Fund’s assets that RIMCo covered by the report. These views do not necessarily determines not to allocate to the money managers. Assets not represent the views of RIMCo or any other person in RIMCo allocated to managers include the Fund’s liquidity reserves and or any other affiliated organization. These views are assets which may be managed directly by RIMCo to modify the subject to change at any time based upon market conditions Fund’s overall portfolio characteristics to seek to achieve the or other events, and RIMCo disclaims any responsibility to desired risk/return profile for the Fund. update the views contained herein. These views should not be relied on as investment advice and, because investment RIMCo pursues an investment strategy for the Fund that is a decisions for a Russell Investment Funds (“RIF”) Fund are replication of the Russell Top 200® Defensive™ Index. This based on numerous factors, should not be relied on as an strategy performed in-line with expectations, as it reduced the indication of investment decisions of any RIF Fund. Fund’s beta and smoothed the Fund’s return pattern. During the * Assumes initial investment on January 1, 2004. ** The Russell 1000® Index includes the 1,000 largest companies in the Russell 3000® Index. The Russell 1000® Index represents the universe of stocks from which most active money managers typically select. The Russell 1000® Index return reflects adjustments from income dividends and capital gain distributions reinvested as of the ex-dividend dates. § Annualized. The performance shown in this section does not reflect any Insurance Company Separate Account or Policy Charges. Performance is historical and assumes reinvestment of all dividends and capital gains. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than when purchased. Past performance is not indicative of future results. 16 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Shareholder Expense Example — December 31, 2013 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”) . “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example Actual Hypothetical is based on an investment of $1,000 invested at the beginning of Performance Performance (5% expenses) the period and held for the entire period indicated, which for this Beginning Account Value Fund is from July 1, 2013 to December 31, 2013. July 1, 2013 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value December 31, 2013 $ 1,168.50 $ 1,020.97 The information in the table under the heading “Actual Expenses Paid During Period* $ 4.59 $ 4.28 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.84% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 184/365 (to refÿÿlect the one-half that you paid over the period. Simply divide your account value by year period) . $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Multi-Style Equity Fund 17 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments — December 31, 2013 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 94.7% Consumer Staples - 4.5% Consumer Discretionary - 14.4% Altria Group, Inc. 5,814 223 Abercrombie & Fitch Co. Class A(Ñ) 20,200 665 Andersons, Inc. (The) 2,500 223 Amazon. com, Inc. (Æ) 4,433 1,768 Anheuser-Busch InBev NV - ADR 12,700 1,352 American Eagle Outfitters, Inc. 63,000 907 Archer-Daniels-Midland Co. 10,600 460 CBS Corp. Class B 8,500 542 Bunge, Ltd. 9,000 739 Children's Place Retail Stores, Inc. (The)(Æ) 4,400 251 Coca-Cola Co. (The) 49,362 2,039 Coach, Inc. 14,600 819 Colgate-Palmolive Co. 35,610 2,321 Comcast Corp. Class A(Æ) 66,438 3,390 Constellation Brands, Inc. Class A(Æ) 4,600 324 Costco Wholesale Corp. 1,265 151 CVS Caremark Corp. 30,144 2,157 CST Brands, Inc. 14,000 514 Energizer Holdings, Inc. 4,500 487 DIRECTV(Æ) 972 67 General Mills, Inc. 1,886 94 DSW, Inc. Class A 3,400 145 Ingredion, Inc. 8,000 548 eBay, Inc. (Æ) 45,640 2,505 Kellogg Co. 9,947 608 Estee Lauder Cos. , Inc. (The) Class A 10,447 787 Kimberly-Clark Corp. 1,113 116 Finish Line, Inc. (The) Class A 2,400 68 Molson Coors Brewing Co. Class B 10,500 590 Foot Locker, Inc. 22,400 928 Mondelez International, Inc. Class A 52,133 1,840 Ford Motor Co. 213,950 3,301 PepsiCo, Inc. 22,580 1,873 GameStop Corp. Class A 2,700 133 Philip Morris International, Inc. 13,258 1,156 General Motors Co. (Æ) 73,900 3,020 Procter & Gamble Co. (The) 44,967 3,661 Guess?, Inc. (Ñ) 25,200 783 Reynolds American, Inc. 894 45 Hanesbrands, Inc. 9,400 661 Safeway, Inc. 13,800 449 Harman International Industries, Inc. 7,900 647 Sysco Corp. 1,709 62 Hertz Global Holdings, Inc. (Æ) 42,787 1,225 Walgreen Co. 1,428 82 Home Depot, Inc. 15,679 1,291 21,449 Hyatt Hotels Corp. Class A(Æ) 5,300 262 Jack in the Box, Inc. (Æ) 8,000 400 Energy - 10.4% Johnson Controls, Inc. 62,791 3,221 Anadarko Petroleum Corp. 12,500 992 Kohl's Corp. 13,600 772 Atwood Oceanics, Inc. (Æ) 2,500 133 Las Vegas Sands Corp. 24,405 1,924 Baker Hughes, Inc. 1,900 105 Liberty Global PLC(Æ) 13,656 1,151 Chesapeake Energy Corp. 22,200 603 Liberty Media Corp. Class A(Æ) 5,530 810 Chevron Corp. 30,888 3,857 Lowe's Cos. , Inc. 46,850 2,321 Cimarex Energy Co. 5,800 608 Macy's, Inc. 32,800 1,751 ConocoPhillips 2,913 206 McDonald's Corp. 8,200 795 Diamond Offshore Drilling, Inc. (Ñ) 9,800 558 Michael Kors Holdings, Ltd. (Æ) 9,802 796 EOG Resources, Inc. 2,690 451 Nike, Inc. Class B 40,042 3,150 EQT Corp. 3,900 350 Nordstrom, Inc. 8,350 516 Exxon Mobil Corp. 138,409 14,006 Norwegian Cruise Line Holdings, Ltd. (Æ) 5,900 209 Halliburton Co. 71,720 3,640 priceline. com, Inc. (Æ) 219 255 Kinder Morgan, Inc. 19,800 713 PVH Corp. 5,310 722 Marathon Oil Corp. 111,541 3,937 Royal Caribbean Cruises, Ltd. 8,100 384 Marathon Petroleum Corp. 6,377 585 Signet Jewelers, Ltd. 4,500 354 Murphy Oil Corp. 21,100 1,369 Sirius XM Holdings, Inc. (Æ) 102,500 358 National Oilwell Varco, Inc. 22,817 1,815 Starbucks Corp. 49,250 3,861 Noble Energy, Inc. 18,896 1,287 Starwood Hotels & Resorts Worldwide, Inc. 21,940 1,743 Occidental Petroleum Corp. 35,559 3,382 Target Corp. 1,856 117 Pioneer Natural Resources Co. 8,452 1,556 Tiffany & Co. 11,990 1,112 Precision Drilling Corp. (Æ) 51,400 482 Time Warner, Inc. 69,640 4,856 Rowan Companies PLC(Æ) 19,100 675 TiVo, Inc. (Æ) 12,700 167 Schlumberger, Ltd. 45,714 4,120 TJX Cos. , Inc. 2,079 132 Southwestern Energy Co. (Æ) 37,700 1,483 Viacom, Inc. Class B 32,804 2,866 Spectra Energy Corp. 1,924 69 Wal-Mart Stores, Inc. 17,181 1,352 Statoil ASA - ADR 32,000 772 Walt Disney Co. (The) 55,534 4,242 Total SA - ADR 7,900 484 Whirlpool Corp. 5,702 895 Transocean, Ltd. (Ñ) 16,300 806 Yum! Brands, Inc. 30,916 2,338 Whiting Petroleum Corp. (Æ) 9,300 575 68,400 49,619 See accompanying notes which are an integral part of the financial statements. 18 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — December 31, 2013 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Financial Services - 17.4% Regions Financial Corp. 14,300 141 ACE, Ltd. 25,841 2,676 Selective Insurance Group, Inc. 5,300 143 Aflac, Inc. 9,202 614 SLM Corp. 26,500 696 Allstate Corp. (The) 27,527 1,501 State Street Corp. 42,980 3,155 American Express Co. 25,290 2,294 SunTrust Banks, Inc. 44,300 1,631 American International Group, Inc. 10,500 536 SVB Financial Group(Æ)(Ñ) 1,400 147 American Tower Corp. Class A(ö) 33,570 2,680 Symetra Financial Corp. 17,400 330 Ameriprise Financial, Inc. 6,520 750 Taubman Centers, Inc. (ö) 5,800 371 Artisan Partners Asset Management, Inc. TCF Financial Corp. 2,600 42 Class A 1,200 78 Thomson Reuters Corp. 969 37 Aspen Insurance Holdings, Ltd. 17,200 711 Travelers Cos. , Inc. (The) 11,601 1,051 Assurant, Inc. 8,200 544 US Bancorp 15,261 616 Axis Capital Holdings, Ltd. 15,500 737 Valley National Bancorp(Ñ) 26,836 272 Bank of America Corp. 191,000 2,974 Visa, Inc. Class A 21,143 4,708 Bank of New York Mellon Corp. (The) 24,400 853 Wells Fargo & Co. 52,800 2,397 BB&T Corp. 30,900 1,153 XL Group PLC Class A 17,600 560 Berkshire Hathaway, Inc. Class B(Æ) 27,163 3,220 82,479 BlackRock, Inc. Class A 44 14 BOK Financial Corp. 2,030 135 Health Care - 13.9% Brown & Brown, Inc. 12,600 396 Abbott Laboratories 38,903 1,492 Capital One Financial Corp. 39,500 3,026 AbbVie, Inc. 10,000 528 Chubb Corp. (The) 10,262 992 Actavis PLC(Æ) 6,000 1,008 CIT Group, Inc. 11,100 579 Aetna, Inc. 12,900 885 Citigroup, Inc. 68,300 3,559 Allergan, Inc. 17,170 1,907 CME Group, Inc. Class A 6,100 479 Amgen, Inc. 1,542 176 Comerica, Inc. 21,300 1,013 Baxter International, Inc. 69,851 4,858 Cullen/Frost Bankers, Inc. (Ñ) 7,100 528 Becton Dickinson and Co. 552 61 DCT Industrial Trust, Inc. (ö) 34,500 246 Biogen Idec, Inc. (Æ) 7,122 1,991 Discover Financial Services 31,787 1,779 Bio-Rad Laboratories, Inc. Class A(Æ) 2,370 293 Douglas Emmett, Inc. (ö) 8,400 196 Boston Scientific Corp. (Æ) 38,400 462 Extra Space Storage, Inc. (ö) 11,500 484 Bristol-Myers Squibb Co. 9,642 513 FleetCor Technologies, Inc. (Æ) 5,113 599 Cardinal Health, Inc. 4,800 321 Fotex Holding SE(Æ) 41,627 1,464 Celgene Corp. (Æ) 3,921 663 Franklin Resources, Inc. 1,092 63 Cerner Corp. (Æ) 29,400 1,639 Hanover Insurance Group, Inc. (The) 10,300 615 Covidien PLC 42,503 2,894 Hartford Financial Services Group, Inc. 19,300 699 Eli Lilly & Co. 24,864 1,268 JPMorgan Chase & Co. 121,150 7,084 Forest Laboratories, Inc. (Æ) 20,800 1,249 Lincoln National Corp. 14,033 724 Gilead Sciences, Inc. (Æ) 36,109 2,713 Loews Corp. 663 32 Health Net, Inc. (Æ) 10,500 312 LPL Financial Holdings, Inc. 4,900 230 Humana, Inc. 6,140 634 M&T Bank Corp. (Ñ) 4,600 536 IDEXX Laboratories, Inc. (Æ) 7,670 816 Markel Corp. (Æ) 2,740 1,590 Intuitive Surgical, Inc. (Æ) 36 14 Marsh & McLennan Cos. , Inc. 1,585 77 Johnson & Johnson 73,164 6,700 MasterCard, Inc. Class A 2,257 1,886 Magellan Health Services, Inc. (Æ) 5,600 335 Mercury General Corp. 6,000 298 McKesson Corp. 3,894 628 MetLife, Inc. 44,679 2,410 Medtronic, Inc. 24,959 1,433 Morgan Stanley 38,600 1,211 Merck & Co. , Inc. 34,085 1,707 Northern Trust Corp. 19,700 1,219 Mylan, Inc. (Æ) 16,100 699 Ocwen Financial Corp. (Æ) 5,200 288 Novartis AG - ADR 16,350 1,314 Old Republic International Corp. 9,100 157 Novo Nordisk A/S - ADR 5,820 1,075 PartnerRe, Ltd. - ADR 6,530 688 Patterson Cos. , Inc. 11,100 457 People's United Financial, Inc. 22,200 336 Perrigo Co. PLC(Ñ) 12,170 1,867 Plum Creek Timber Co. , Inc. (ö) 12,700 591 Pfizer, Inc. 275,807 8,448 PNC Financial Services Group, Inc. (The) 60,700 4,708 Pharmacyclics, Inc. (Æ) 7,127 754 PrivateBancorp, Inc. Class A 2,700 78 Regeneron Pharmaceuticals, Inc. (Æ) 3,857 1,062 Progressive Corp. (The) 16,800 458 Sanofi - ADR(Ñ) 32,127 1,723 Prudential Financial, Inc. 29,500 2,721 St. Jude Medical, Inc. 26,725 1,656 Public Storage(ö) 1,802 271 Stryker Corp. 954 72 Raymond James Financial, Inc. 7,700 402 Teva Pharmaceutical Industries, Ltd. - ADR 11,850 475 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 19 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — December 31, 2013 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Thermo Fisher Scientific, Inc. 17,751 1,977 Illinois Tool Works, Inc. 1,085 91 UnitedHealth Group, Inc. 40,720 3,065 Itron, Inc. (Æ) 1,200 50 Valeant Pharmaceuticals International, Inc. Jacobs Engineering Group, Inc. (Æ) 7,200 454 (Æ) 16,659 1,956 L-3 Communications Holdings, Inc. Class 3 7,200 769 Vertex Pharmaceuticals, Inc. (Æ) 8,510 632 Lexmark International, Inc. Class A 19,910 707 WellPoint, Inc. 13,000 1,201 Lockheed Martin Corp. 762 113 65,933 Manpowergroup, Inc. 6,200 532 Norfolk Southern Corp. 130 12 Materials and Processing - 5.2% Northrop Grumman Corp. 662 76 Air Products & Chemicals, Inc. 599 67 Orbital Sciences Corp. (Æ) 5,297 123 Bemis Co. , Inc. 13,000 532 Pentair, Ltd. 7,839 609 Dow Chemical Co. (The) 11,900 528 Raytheon Co. 2,250 204 Ecolab, Inc. 18,519 1,931 Regal-Beloit Corp. 7,200 531 EI du Pont de Nemours & Co. 14,900 968 Ryder System, Inc. 6,000 443 Fastenal Co. 36,420 1,730 Sensata Technologies Holding NV(Æ) 27,435 1,064 Freeport-McMoRan Copper & Gold, Inc. 27,600 1,042 Terex Corp. 14,200 596 Huntsman Corp. 64,900 1,597 Tidewater, Inc. 22,400 1,328 International Paper Co. 11,900 583 TransDigm Group, Inc. 9,564 1,540 LyondellBasell Industries Class A 6,200 498 UniFirst Corp. 1,700 182 Mallinckrodt PLC 167 9 Unilever NV 24,449 984 Masco Corp. 31,500 717 Union Pacific Corp. 10,335 1,736 Monsanto Co. 47,274 5,509 United Parcel Service, Inc. Class B 947 100 Mosaic Co. (The) 34,250 1,619 United Technologies Corp. 16,592 1,889 MRC Global, Inc. (Æ) 11,400 368 Waste Management, Inc. 1,349 61 Nucor Corp. 13,800 737 Xerox Corp. 2,300 28 PPG Industries, Inc. 9,467 1,796 Xylem, Inc. 15,300 529 Praxair, Inc. 22,145 2,879 45,939 Precision Castparts Corp. 2,685 723 Reliance Steel & Aluminum Co. 9,000 683 Technology - 16.4% Steel Dynamics, Inc. 17,300 338 Adobe Systems, Inc. (Æ) 12,153 728 24,854 Altera Corp. 17,700 576 Analog Devices, Inc. 27,128 1,382 Producer Durables - 9.7% Apple, Inc. 17,017 9,547 3M Co. 1,997 280 ARRIS Group, Inc. (Æ) 13,000 317 ABM Industries, Inc. 9,200 263 Avago Technologies, Ltd. Class A 13,600 719 Accenture PLC Class A 1,857 153 Benchmark Electronics, Inc. (Æ) 11,200 258 AECOM Technology Corp. (Æ) 7,100 209 Broadcom Corp. Class A 20,300 602 AGCO Corp. 13,100 775 Brocade Communications Systems, Inc. (Æ) 96,600 857 Air Lease Corp. Class A 21,700 674 Ciena Corp. (Æ)(Ñ) 8,000 191 AO Smith Corp. 16,300 879 Cisco Systems, Inc. 247,300 5,553 Automatic Data Processing, Inc. 29,604 2,392 Cognizant Technology Solutions Corp. Class Boeing Co. (The) 33,984 4,638 A(Æ) 746 75 Canadian Pacific Railway, Ltd. 5,307 803 Cree, Inc. (Æ) 7,698 482 Caterpillar, Inc. 12,600 1,144 Crown Castle International Corp. (Æ) 8,800 646 CH Robinson Worldwide, Inc. 12,800 747 Electronic Arts, Inc. (Æ) 31,800 729 Con-way, Inc. 1,200 48 EMC Corp. 69,777 1,755 CSX Corp. 665 19 Facebook, Inc. Class A(Æ) 11,854 648 Danaher Corp. 1,751 135 Google, Inc. Class A(Æ) 6,540 7,329 Deere & Co. 7,700 703 Hewlett-Packard Co. 39,300 1,100 Delta Air Lines, Inc. 53,420 1,467 Integrated Device Technology, Inc. (Æ) 28,300 288 Eaton Corp. PLC 8,623 656 Intel Corp. 85,931 2,232 EMCOR Group, Inc. 7,800 331 International Business Machines Corp. 12,148 2,279 Emerson Electric Co. 9,677 679 Intersil Corp. Class A 18,900 217 FedEx Corp. 5,170 744 Intuit, Inc. 16,266 1,241 Fluor Corp. 1,800 145 Jabil Circuit, Inc. 32,200 562 General Electric Co. 272,350 7,632 Juniper Networks, Inc. (Æ) 37,900 855 Harsco Corp. 20,900 586 Lam Research Corp. (Æ) 6,456 352 Honeywell International, Inc. 47,566 4,347 Linear Technology Corp. 17,000 774 IDEX Corp. 10,000 739 LinkedIn Corp. Class A(Æ) 8,106 1,758 See accompanying notes which are an integral part of the financial statements. 20 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — December 31, 2013 Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Marvell Technology Group, Ltd. 49,900 718 Other Securities - 2.1% Maxim Integrated Products, Inc. 18,600 519 Russell U. S. Cash Collateral Fund(×) 10,066,031 (∞) 10,066 Mentor Graphics Corp. 14,000 337 Microsoft Corp. 66,331 2,483 Total Other Securities Motorola Solutions, Inc. 10,700 722 (cost $10,066) 10,066 NetApp, Inc. 32,750 1,347 Total Investments 101.6% NVIDIA Corp. 52,600 843 (identified cost $373,899) 482,771 Oracle Corp. 151,758 5,806 PMC Sierra, Inc. (Æ) 23,500 151 Other Assets and Liabilities, Polycom, Inc. (Æ) 16,400 184 Net - (1.6%) (7,671) QUALCOMM, Inc. 79,801 5,925 Salesforce. com, Inc. (Æ) 21,300 1,176 Net Assets - 100.0% 475,100 SAP AG - ADR(Ñ) 19,300 1,682 ServiceNow, Inc. (Æ) 5,691 319 Splunk, Inc. (Æ) 4,761 327 Symantec Corp. 51,550 1,216 SYNNEX Corp. (Æ) 1,700 115 Synopsys, Inc. (Æ) 16,800 682 Tech Data Corp. (Æ) 3,200 165 Texas Instruments, Inc. 64,782 2,844 Tyco International, Ltd. 17,300 710 Vodafone Group PLC - ADR 103,000 4,048 Western Digital Corp. 10,800 906 Workday, Inc. Class A(Æ) 4,200 349 Yahoo!, Inc. (Æ) 158 6 Yelp, Inc. Class A(Æ) 5,351 369 78,001 Utilities - 2.8% American Electric Power Co. , Inc. 20,484 957 Aqua America, Inc. 9,300 219 AT&T, Inc. 114,690 4,034 CenturyLink, Inc. 157 5 Dominion Resources, Inc. 740 48 DTE Energy Co. 4,400 292 Duke Energy Corp. 1,844 127 Edison International 13,200 611 Encana Corp. (Ñ) 61,450 1,109 Exelon Corp. 71,978 1,972 Great Plains Energy, Inc. 10,100 245 National Fuel Gas Co. 6,700 478 NextEra Energy, Inc. 7,226 619 Penn West Petroleum, Ltd. Class A - ADR(Ñ) 41,900 350 PG&E Corp. 14,063 567 Pinnacle West Capital Corp. 12,700 672 PNM Resources, Inc. 17,300 417 Southern Co. 2,149 88 Telephone & Data Systems, Inc. 5,800 150 Verizon Communications, Inc. 3,306 162 13,122 Total Common Stocks (cost $340,924) 449,796 Short-Term Investments - 4.8% Russell U. S. Cash Management Fund 22,908,875 (∞) 22,909 Total Short-Term Investments (cost $22,909) 22,909 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 21 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — December 31, 2013 Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions S&P 500 E-Mini Index Futures (CME) 224 USD 20,621 03/14 635 S&P E-Mini Consumer Staples Select Sector Index Futures (CME) 82 USD 3,520 03/14 36 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 671 Presentation of Portfolio Holdings Amounts in thousands Fair Value % of Net Portfolio Summary Level 1 Level 2 Level 3 Total Assets Common Stocks Consumer Discretionary $ 68,400 $ — $ — $ 68,400 14 . 4 Consumer Staples 21,449 — — 21,449 4 . 5 Energy 49,619 — — 49,619 10 . 4 Financial Services 82,479 — — 82,479 17 . 4 Health Care 65,933 — — 65,933 13 . 9 Materials and Processing 24,854 — — 24,854 5 . 2 Producer Durables 45,939 — — 45,939 9 . 7 Technology 78,001 — — 78,001 16 . 4 Utilities 13,122 — — 13,122 2 . 8 Short-Term Investments — 22,909 — 22,909 4 . 8 Other Securities — 10,066 — 10,066 2 . 1 Total Investments 449,796 32,975 — 482,771 101 . 6 Other Assets and Liabilities, Net (1.6 ) 100 . 0 Other Financial Instruments Futures Contracts 671 — — 671 0 . 1 Total Other Financial Instruments * $ 671 $ — $ — $ 671 *Other financial instruments reflected in the Schedule of Investments, such as futures, forwards, interest rate swaps, and credit default swaps are valued at the unrealized appreciation/depreciation on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended December 31, 2013, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 22 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Fair Value of Derivative Instruments — December 31, 2013 Amounts in thousands Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Assets and Liabilities - Assets Variation margin on futures contracts* $ 671 Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 4,859 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ 660 * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 23 Russell Investment Funds Multi-Style Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments — December 31, 2013 Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 9,883 $ — $ 9,883 Futures Contracts** Variation margin on futures contracts 671 — 671 Total $ 10,554 $ — $ 10,554 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received Net Amount Barclays $ 2,575 $ — $ 2,575 $ — Citigroup 1,646 — 1,646 — Credit Suisse 3,460 — 3,460 — Deutsche Bank 343 — 343 — Fidelity 1,047 — 1,047 — Goldman Sachs 369 — 369 — JPMorgan Chase 291 — 291 — Merrill Lynch 671 — — 671 Morgan Stanley 152 — 152 — Total $ 10,554 $ — $ 9,883 $ 671 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ** Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. 24 Balance Sheet Offsetting of Financial and Derivative Instruments Russell Investment Funds Multi-Style Equity Fund Statement of Assets and Liabilities — December 31, 2013 Amounts in thousands Assets Investments, at identified cost $ 373,899 Investments, at fair value(*)(>) 482,771 Cash (restricted)(a) 1,220 Receivables: Dividends and interest 573 Dividends from affiliated Russell funds 2 Investments sold 2,508 Variation margin on futures contracts 73 Total assets 487,147 Liabilities Payables: Investments purchased 1,488 Fund shares redeemed 111 Accrued fees to affiliates 310 Other accrued expenses 72 Payable upon return of securities loaned 10,066 Total liabilities 12,047 Net Assets $ 475,100 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 25 Russell Investment Funds Multi-Style Equity Fund Statement of Assets and Liabilities, continued — December 31, 2013 Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ 1,062 Accumulated net realized gain (loss) 5,505 Unrealized appreciation (depreciation) on: Investments . 108,872 Futures contracts 671 Shares of beneficial interest 252 Additional paid-in capital 358,738 Net Assets $ 475,100 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 18 . 85 Net assets $ 475,100,443 Shares outstanding ($. 01 par value) 25,201,763 Amounts in thousands (*) Securities on loan included in investments $ 9,883 (>) Investments in affiliates, Russell U. S. Cash Management Fund and Russell U. S. Cash Collateral Fund $ 32,975 (a) Cash Collateral for Futures $ 1,220 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 26 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Statement of Operations — For the Period Ended December 31, 2013 Amounts in thousands Investment Income Dividends $ 8,261 Dividends from affiliated Russell funds 22 Securities lending income 46 Total investment income 8,329 Expenses Advisory fees 3,178 Administrative fees 218 Custodian fees 90 Transfer agent fees 19 Professional fees 72 Trustees’ fees 10 Printing fees 68 Miscellaneous 20 Total expenses 3,675 Net investment income (loss) 4,654 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments . 51,355 Futures contracts 4,859 Net realized gain (loss) 56,214 Net change in unrealized appreciation (depreciation) on: Investments 61,725 Futures contracts 660 Net change in unrealized appreciation (depreciation) 62,385 Net realized and unrealized gain (loss) 118,599 Net Increase (Decrease) in Net Assets from Operations $ 123,253 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 27 Russell Investment Funds Multi-Style Equity Fund Statements of Changes in Net Assets For the Periods Ended December 31, Amounts in thousands Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 4,654 $ 5,006 Net realized gain (loss) 56,214 32,075 Net change in unrealized appreciation (depreciation) 62,385 19,577 Net increase (decrease) in net assets from operations 123,253 56,658 Distributions From net investment income (5,303
